Citation Nr: 0304713	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The claim of service connection for PTSD, on the merits, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.K. and C.M.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA) which addressed the 
veteran's claim on the merits.  However, the Board notes that 
the issue of whether new and material evidence has been 
received to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, 
there must be a finding that new and material evidence has 
been presented.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  In addition, 38 U.S.C.A. § 7104 
requires that each decision of the Board include a "written 
statement of the Board's findings and conclusions, and the 
reasons and bases for those findings and conclusions, on all 
material issues of fact and law presented in the record."  As 
such, the Board will consider the matter of whether new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  As set forth below, the Board 
is in fact determining that new and material evidence has 
been received, thereby reopening the claim for service 
connection for PTSD.

The aforementioned being noted, the Board is not, at this 
time, considering the claim of service connection for PTSD on 
the merits.  Rather, the Board is undertaking additional 
development on that claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that claim.  


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied service 
connection for PTSD.  

2.  Evidence submitted since the Board's March 1984 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1984 Board decision, in which the Board denied 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  New and material evidence has been received since the 
Board's March 1984 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom., 
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  At this point, the Board decides that new and 
material evidence has been submitted.  Therefore, at this 
stage any VCAA violation is harmless.  

That being noted, the Board is hereby informing the veteran 
of the directives of VCAA.  First, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In this case, that 
evidence would be evidence that establishes that the veteran 
currently has PTSD and that the PTSD is related to his 
military service.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  In the instant case, the Board 
will develop the veteran's record in order to verify his 
claimed stressors and determine if the veteran has PTSD as 
related to military service.  In that regard, the Board notes 
that the veteran's cooperation with VA's efforts to develop 
his claim on the merits is necessary.  


New and Material Evidence

Service connection for PTSD was denied in a February 1983 
rating decision.  The veteran appealed that determination to 
the Board.  The evidence then of record included the service 
medical records and a service personnel record; a statement 
of Robert Kaplan, M.D., indicating treatment for anxiety 
neurosis; a September 1979 VA examination report diagnosing 
the veteran with anxiety reaction; lay evidence; a February 
1983 VA examination report diagnosing the veteran with 
anxiety and noting that he did not have PTSD; VA outpatient 
records; a statement from an individual which is not shown to 
have been signed by a physician, who indicated that the 
veteran had anxiety and depression; and the veteran's 
contentions that he had PTSD which was related to military 
service.  

In a March 1984 decision, the Board denied service connection 
for PTSD based on a finding that PTSD was not substantiated 
by the report of clinical findings, symptoms, and data.  That 
decision is final.  38 U.S.C.A. § 7104(b).

Currently, the veteran seeks to reopen his claim of service 
connection for PTSD.  Evidence submitted or associated with 
the claims file in relation to service connection for PTSD 
consisted of the following: records dated from 1990 to 1992 
of the Girard Health System Center; a June 1992 VA orthopedic 
examination; a November 1997 VA general medical examination 
report; a November 1997 VA psychiatric examination report; a 
November 1997 letter from the Medical Diagnostic Center as 
well as clinical records from that facility; a duplicate 
service record; a February 1999 VA psychiatric examination 
report; VA clinical records from the Philadelphia VA Medical 
Center; an August 1999 letter from Joan M. Doris, MSW; a 
February 2000 letter of Myron L. Rodos, D.O.; a March 2000 
letter of a VA staff psychiatrist; and the veteran's own 
contentions presented in written correspondence and at 
personal hearings conducted by a hearing officer at the RO in 
December 2001 and by the undersigned in October 2002.  

The Board's March 1984 decision is final and cannot be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 7104.  When the RO or the Board has disallowed a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the Board 
decision in March 1984.

The newly submitted evidence of record, as noted, includes 
statements from Myron L. Rodos, D.O., as well as from a VA 
staff psychiatrist.  Both of these individuals diagnosed the 
veteran as having PTSD.  As previously indicated, when the 
Board denied service connection for PTSD in March 1984, the 
reason for the denial was due to the lack of a diagnosis of 
PTSD.  The Board finds that, assuming the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus, the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for PTSD.  This evidence is not only new, but is also 
material because it states that he has PTSD due to service.  
The Board is not weighing the evidence against other evidence 
of record.  That analysis must be undertaken when the claim 
is considered on the merits.  Therefore, the new evidence 
addresses the prior defect in the record.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.


ORDER

The petition to reopen a claim of service connection for PTSD 
is granted; and the appeal is allowed to this extent.



_____________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

